DETAILED ACTION
Claims 1-20 are pending in the application and claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-9, 11, 12, 14-18, 20 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith US2013/0218840 in view of Fenster et al. US6334847
Regarding claim 1, Smith teaches: A computer-implemented method for constructing a consistent view of an eventually consistent database, the method comprising: (Smith see paragraph 0002 0012 building an eventually consistent data store and having a consistent view of the data store)
Identifying a plurality of backup files associated with at least one datacenter included in the eventually consistent database, wherein the plurality of backup files is stored in a first storage resource that is external to the eventual consistent database and includes a plurality of data items stored in the eventually consistent database; (Smith see paragraph 0029 0036 0052 0054 data center to be comprised of cluster400 which is used to implement an eventually consistent data store and cluster400 to backup all SStables540 with rows columns and KVPs on backup location separate from cluster400. SStables540 to be backed up reads on plurality of backup files, backup location separate from cluster400 reads on first storage resource external to database, rows columns KVPs reads on data items)
Retrieving, from the first storage resource, the plurality of backup files (Smith see paragraph 0052 0053 cluster600 to read and retrieve copies of SStable540 from backup location)
extracting aggregated data from the plurality of backup files, wherein the aggregated data includes at least two replicas of each data item included in a plurality of data items; (Smith see paragraph 0054-0056 cluster600 to combines multiple replicas or copies of SStable540 into an aggregated table using the rows columns and KVPs. Creating an aggregated table reads on aggregated data, multiple replicas or copies reads on at least two replicas)
performing one or more compaction operations on the aggregated data to generate compacted data that includes a different consistent data item for each data item included in the plurality of data items; and (Smith see paragraphs 0054-0056 0061 0062 cluster600 to generated aggregated table and sort the aggregated table in order to perform compaction such that cluster600 receives inconsistent data and through compaction generates a consistent point in time snapshot. Compaction reads on compaction operations, consistent snapshot from inconsistent snapshots reads on compacted data including different data item)
generating, based on the compacted data, the consistent view of the eventually consistent database. (Smith see paragraph 0012 resolving backup copies of snapshots to generate point in time snapshot then using a consistent view of data store using that point in time snapshot)
Smith does not distinctly disclose: storing the consistent view in a second storage resource that is external to the eventually consistent database
However, Fenster teaches: storing the consistent view in a second storage resource that is external to the eventually consistent database (Fenster see col. 10 lines 15-45 store views in external storage where external storage storing data reads on second resource external to database)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a building an eventually consistent database as taught by Smith to include storing views as taught by Fenster for the predictable result of more efficiently managing and organizing data by storing views in external storage.
	
	Regarding claim 2, Smith as modified further teaches: wherein a first backup file included in the plurality of backup files is associated with a first snapshot of a first node included in the at least one datacenter, and a second backup file included in the plurality of (Smith see paragraphs 0023 0029 0048-0050 data center to include cluster of nodes such that each node has its own snapshots of sstable540 to be backed up)


Regarding claim 4, Smith as modified further teaches: performing at least a first read operation on the plurality of backup files to determine that a first node included in the at least one datacenter stores a first replica of a first data item included in the plurality of data items; 
performing at least a second read operation on the plurality of backup files to determine that a second node included in the at least one datacenter stores a second replica of the first data item; and (Smith see paragraph 0008 0029 0040 0052 0053 data center comprised of cluster of nodes and reading values across all the nodes in a cluster, cluster600 to read and retrieve copies of SStable540 from backup location where plural nature of nodes reads on second node)
aggregating at least the first replica and the second replica to generate the aggregated data. (Smith see paragraph 0054-0056 cluster600 to combines multiple replicas or copies of SStable540 into an aggregated table using the rows columns and KVPs)


Regarding claim 5, Smith as modified further teaches: determining that the aggregated data includes at a first replica of a first data item included in the plurality of data items and a second replica of the first data item;  (Smith see paragraph 0035 0054-0056 cluster600 to combines multiple replicas or copies of SStable540 into an aggregated table using the rows columns and KVPs and values with timestamps)
determining that a first point-in-time associated with the first replica of the first data item is earlier than a second point-in-time associated with the second replica of the first data item; and  (Smith see paragraph 0035 each column to have a timestamp with different values and a most recent timestamp where non most recent time stamps read on earlier point in time)
setting a first consistent data item equal to the second replica of the first data item; and 
(Smith see paragraph 0035 0058 column associated with the most recent timestamp will hold the most recent value, and all other columns to be discarded)
aggregating the first consistent data item and at least a second consistent data item associated with a second data item included in the plurality of data items to generate the compacted data.  (Smith see paragraph 0035 0048 0058 merging sstable540 based on most recent entries)


Regarding claim 6, Smith as modified further teaches: determining that the aggregated data includes a plurality of replicas of a first data item included in the plurality of data items; (Smith see paragraph 0054-0056 cluster600 to combines multiple replicas or copies of SStable540 into an aggregated table using the rows columns and KVPs)
(Smith see paragraph 0037 0040 0041 write a value to a quorum of nodes for replicas of data stored on nodes)
generating a first consistent data item based on the first value; and (Smith see paragraph 0049 eventually consistent database to be implemented by cluster400)
aggregating the first consistent data item and at least a second consistent data item associated with a second data item included in the plurality of data items to generate the compacted data.  (Smith see paragraphs 0054-0056 0061 0062 cluster600 to generated aggregated table and sort the aggregated table for all the items and data within the table in order to perform compaction such that cluster600 receives inconsistent data and through compaction generates a consistent point in time snapshot)


Regarding claim 7, Smith as modified further teaches: receiving from a plurality of instances of a backup application, a plurality of messages wherein each instance of the backup application executes on a different node included in the at least one datacenter; and 
Determining, based on the plurality of messages, that the plurality of backup files is stored in the first storage resource (Smith see paragraph 0034 0039 0040 0052 data to be added by routing message from cloud to nodes in cluster400 to write data and cluster400 configured to backup in backup storage device for each node)


Regarding claim 8, Smith as modified further teaches: selecting based on both a topology of the eventually consistent database and a consistency criterion, a subset of nodes included in the at least one datacenter; and  (Smith see paragraphs 0029 0040 0041 selecting a quorum of nodes for example 2 out of 3 nodes with the given key of nodes that comprise of the data center. Quorum reads on consistency criterion, nodes with given key reads on topology quorum with example of 2 out of 3 reads on subset of nodes)
adding at least one backup file for each node included in the subset of nodes to the plurality of backup files.  (Smith 0052 backup of data for all the nodes in the cluster which reads on the subset since all nodes is inclusive of a subset)

	Regarding claim 9, Smith as modified further teaches: The computer-implemented method of claim 1, wherein the eventually consistent database is associated with both a first geographical region and a second geographical region, and the consistent view is consistent across at least one of the first geographical region or the second geographical region. (Smith see paragraph 0005 0007 0012 eventually consistent database to store data in multiple locations throughout the world and resolving backup copies of snapshots to generate point in time snapshot then using a consistent view of data store using that point in time snapshot)

Regarding claims 11, 12, 14-18, 20, note the rejection of claim(s) 1, 2, 4-9. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.


Claim(s) 3 and 13 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith US2013/0218840 in view of Fenster et al. US6334847 in view of Kumar US10055303
	Regarding claim 3, Smith as modified further teaches: wherein a first backup file included in the plurality of backup files is associated with a snapshot of a first node included in the at least one datacenter, and a second backup file included in the plurality of backup files is associated with an backup of the first node. (Smith see paragraphs 0023 0029 0048-0050 data center to include cluster of nodes such that each node has its own snapshots of sstable540s to be backed up where plural nature of sstable540 reads on second backup file)
	Smith does not teach: incremental backup
	However, Kumar teaches: incremental backup (Kumar see col. 7 lines 7-23 37-67 col. 8 lines 1-9 backups of files and data and logs in database as chain of snapshots which can be merged with incremental backups)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a building an eventually consistent database as taught by Smith to include incremental backups as taught by Kumar for the predictable result of more efficiently managing and organizing data by specifying a type of backup.

	Regarding claim 13, see rejection of claim 3.



Claim(s) 10 and 19 are/is rejected under 35 U.S.C. 103 as being unpatentable over Smith US2013/0218840 in view of Fenster et al. US6334847 in view of Kumar US10055303 in view of Agrawal US2015/0032743
Regarding claim 10, Smith as modified further teaches: wherein generating the consistent view comprises converting the compacted data into a format (Smith see paragraph 0012 consistent view of point in time snapshot such that point in time snapshot is converted to format)
	Agrawal does not teach: format that is compatible with at least one big data tool
	However, Agrawal teaches: format that is compatible with at least one big data tool (Agrawal see paragraph 0024 convert data to be compatible with big data tool)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a building an eventually consistent database as taught by Smith to include converting formats as taught by Agrawal for the predictable result of more efficiently managing and viewing data so that data is compatible with computing tools

	Regarding claim 19, see rejection of claim 10.

Response to Arguments
	Applicant’s argument: 101 rejection should be withdrawn in light of new amendments.
	Examiner’s response: Applicant’s argument is considered and it is persuasive and 101 rejection will be withdrawn. 

	Applicant’s argument: Kumar reference does not teach newly amended claims
	Examiner’s response: Applicant’s argument is moot as new art is applied in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALLEN S LIN/Examiner, Art Unit 2153